


CONSOLIDATED-TOMOKA LAND CO.
RESTRICTED SHARE AWARD AGREEMENT


This RESTRICTED SHARE AWARD AGREEMENT (this “Agreement”) is made as of the 20th
day of May, 2015 (the “Grant Date”), by and between CONSOLIDATED-TOMOKA LAND
CO., a Florida corporation (the “Company”) and JOHN P. ALBRIGHT (“Grantee”).
 
 
BACKGROUND


The Company has adopted the Amended and Restated Consolidated-Tomoka Land Co.
2010 Equity Incentive Plan, as amended from time-to-time (the “Plan”), which is
administered by the Compensation Committee of the Company’s Board of Directors
(the “Committee”).  Section 7 of the Plan provides that the Committee shall have
the discretion and right to grant Restricted Shares, subject to the terms and
conditions of the Plan and any additional terms provided by the Committee.  The
Committee has granted Restricted Shares to Grantee as of the Grant Date pursuant
to the terms of the Plan and this Agreement.  Grantee desires to accept the
grant of Restricted Shares and agrees to be bound by the terms and conditions of
the Plan and this Agreement.  Unless otherwise defined herein, capitalized terms
used herein shall have the meaning ascribed to such terms in the Plan.


AGREEMENT
 
 
1. Award of Restricted Shares.  Subject to the terms and conditions provided in
this Agreement and the Plan, the Company hereby grants to Grantee NINETY-FOUR
THOUSAND (94,000) Restricted Shares (the “Awarded Shares”) as of the Grant
Date.  The extent to which Grantee’s rights and interest in the Awarded Shares
become vested and non-forfeitable shall be determined in accordance with the
provisions of Section 2 of this Agreement.  The Committee has determined that
the Awarded Shares are intended to satisfy the requirements for “qualified
performance-based compensation” under Code Section 162(m), and therefore the
Committee designates the grant of Awarded Shares as a Qualified
Performance-Based Award.  The grant of the Awarded Shares is made in
consideration of the services to be rendered by Grantee to the Company.
 
2. Performance Vesting.  The vesting of Grantee’s rights and interest in the
Awarded Shares shall be determined in accordance with the performance vesting
criteria set forth in Exhibit A hereto.
 
3. [Intentionally omitted.]
 
4.           Shares Held by Custodian; Shareholder Rights.


(a)           On the Grant Date, the Company shall issue the Awarded Shares to
Grantee.  Grantee hereby authorizes and directs the Company to deliver any
Restricted Shares issued by the Company to evidence the Awarded Shares to the
Secretary of the Company (or such other officer of the Company as may be
designated by the Company’s Chief Executive Officer) or the Company’s transfer
agent (the “Share Custodian”) to be held by the Share Custodian until the
Awarded Shares become vested in accordance with Section 2 of this Agreement.


(b)           When all or any portion of the Awarded Shares become vested, the
Share Custodian shall cause the vested Awarded Shares to be deposited
electronically in unrestricted form into an account maintained in Grantee’s name
at the Company’s transfer agent.  Grantee hereby irrevocably appoints the Share
Custodian, and any successor thereto, as the true and lawful attorney-in-fact of
Grantee with full power and authority to execute any stock transfer power or
other instrument necessary to transfer the Awarded Shares to the Company, or to
transfer a portion of the Awarded Shares to Grantee on an unrestricted basis
upon vesting, pursuant to this Agreement, in the name, place, and stead of
Grantee.  The term of such appointment shall commence on the Grant Date and
shall continue until all the Awarded Shares become vested or are forfeited.  In
the event any portion of the Awarded Shares do not vest and are forfeited in
accordance with this Agreement, Grantee shall no longer have any rights with
respect to such forfeited Awarded Shares, whether or not the certificate(s)
therefore have been delivered to Grantee or deposited electronically in
Grantee’s account at the Company’s transfer agent as required by this Agreement.


(c)           In the event the number of Awarded Shares is increased due to an
adjustment of the number of Awarded Shares under the grant pursuant to Section
13 of the Plan, and in the event of any distribution of common stock or other
securities of the Company in respect of such shares of common stock, Grantee
agrees that any certificate representing shares of such additional common stock
or other securities of the Company issued as a result of any of the foregoing
shall be delivered to the Share Custodian and shall be subject to all of the
provisions of this Agreement as if initially received hereunder.


(d)           Grantee shall have the right to vote all unvested Awarded
Shares.  Grantee will cease to have the right to vote any of the Awarded Shares
that are forfeited if and when such shares are forfeited.  The number of Awarded
Shares set forth in Section 1 of this Agreement shall be the maximum number of
Awarded Shares to which the voting rights described in this Section 4(c) shall
be applicable.


(e)           Grantee shall not receive any dividends with respect to any
unvested Awarded Shares.


5.           Taxes.


(a) Grantee shall pay to the Company all applicable federal, state and local
income and employment taxes (including taxes of any foreign jurisdiction) which
the Company is required to withhold at any time with respect to the Awarded
Shares.  Such payment shall be made in full, at Grantee's election, in cash or
check, by withholding from Grantee's next normal payroll check, or by the tender
of Shares of the Company’s common stock (including Awarded Shares then
vesting).  Awarded Shares tendered as payment of required withholding shall be
valued at the closing price per share of the Company’s common stock on the date
such withholding obligation arises.


(b) Grantee may make an election under Internal Revenue Code Section 83(b) (a
“Section 83(b) Election”) with respect to the Awarded Shares, within thirty (30)
days after the Grant Date.  If the Grantee elects to make a Section 83(b)
Election, Grantee shall provide the Company with a copy of an executed version
and satisfactory evidence of the filing of the executed Section 83(b) Election
with the U.S. Internal Revenue Service (the “IRS”).  Grantee agrees to assume
full responsibility for ensuring that the Section 83(b) Election is actually and
timely filed with the IRS and for all tax consequences resulting from the
Section 83(b) Election.


6.           No Effect on Employment or Rights under Plan.  Nothing in the Plan
or this Agreement shall confer upon Grantee the right to continue in the
employment of the Company or affect any right which the Company may have to
terminate the employment of Grantee regardless of the effect of such termination
of employment on the rights of Grantee under the Plan or this Agreement.  If
Grantee's employment is terminated for any reason whatsoever (and whether lawful
or otherwise), Grantee will not be entitled to claim any compensation for or in
respect of any consequent diminution or extinction of Grantee’s rights or
benefits (actual or prospective) under this Agreement or any Award (including
any unvested portion of any Awarded Shares) or otherwise in connection with the
Plan.  The rights and obligations of Grantee under the terms of Grantee’s
employment with the Company or any Subsidiary will not be affected by Grantee’s
participation in the Plan or this Agreement, and neither the Plan nor this
Agreement form part of any contract of employment between Grantee and the
Company or any Subsidiary.  The granting of Awards (including the Awarded
Shares) under the Plan is entirely at the discretion of the Committee, and
Grantee shall not in any circumstances have any right to be granted any other
award concurrently or in the future.


7.           Governing Law; Compliance with Law.
 
(a)           This Agreement shall be construed and enforced in accordance with
the laws of the State of Florida without regard to conflict of law principles.
 
(b)           The issuance and transfer of Awarded Shares shall be subject to
compliance by the Company and Grantee with all applicable requirements of
federal and state securities laws and with all applicable requirements of any
stock exchange on which the Company’s securities may be listed.  No Awarded
Shares, or any share of common stock underlying such Awarded Shares, shall be
issued or transferred unless and until any then applicable requirements of state
and federal laws and regulatory agencies have been fully complied with to the
satisfaction of the Company and its counsel.
 
(c)           A legend may be placed on any certificate(s) or other document(s)
delivered to Grantee indicating restrictions on transferability of the Awarded
Shares pursuant to this Agreement or any other restrictions that the Committee
may deem advisable under the rules, regulations and other requirements of any
applicable federal or state securities laws or any stock exchange on which the
Company’s securities may be listed.
 
8.           Successors.  This Agreement shall inure to the benefit of, and be
binding upon, the Company and Grantee and their heirs, legal representatives,
successors and permitted assigns.


9.           Severability.  In the event that any one or more of the provisions
or portion thereof contained in this Agreement shall for any reason be held to
be invalid, illegal or unenforceable in any respect, the same shall not
invalidate or otherwise affect any other provisions of this Agreement, and this
Agreement shall be construed as if the invalid, illegal or unenforceable
provision or portion thereof had never been contained herein.


10.           Entire Agreement.  Subject to the terms and conditions of the
Plan, which are incorporated herein by reference, this Agreement expresses the
entire understanding and agreement of the parties hereto with respect to such
terms, restrictions and limitations.


11.           Headings.   Section headings used herein are for convenience of
reference only and shall not be considered in construing this Agreement.


12.           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.  Counterpart signature pages to this
Agreement transmitted by facsimile transmission, by electronic mail in portable
document format (.pdf), or by any other electronic means intended to preserve
the original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.


13.           No Impact on Other Benefits.  The value of the Awarded Shares is
not part of Grantee’s normal or expected compensation for purposes of
calculating any severance, retirement, welfare, insurance or similar employee
benefit.


14.           Additional Acknowledgements.  By their signatures below, Grantee
and the Company agree that the Awarded Shares are granted under and governed by
the terms and conditions of the Plan and this Agreement.  Grantee has reviewed
in their entirety the prospectus that summarizes the terms of the Plan and this
Agreement, has had an opportunity to request a copy of the Plan in accordance
with the procedure described in the prospectus, has had an opportunity to obtain
the advice of counsel prior to executing this Agreement and fully understands
all provisions of the Plan and this Agreement.  Grantee hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions relating to the Plan and this Agreement.


 
 
 
 
 
 
[signature page follows]

 
 
 
 



 
 
IN WITNESS WHEREOF, the Company and Grantee have executed this Agreement as of
the Grant Date set forth above.




CONSOLIDATED-TOMOKA LAND CO.




BY:           /s/John J. Allen
                John J. Allen
Chairman, Compensation Committee




I have read the Amended and Restated Consolidated-Tomoka Land Co. 2010 Equity
Incentive Plan adopted on April 28, 2010, as amended on April 24, 2013 and April
23, 2014, and by my signature I agree to be bound by the terms and conditions of
said Plan and this Agreement.




Date: May 20, 2015                                                        
                                                                             /s/
John P. Albright
                                                                                                                                                                  
John P. Albright






Back to 8K
[albrightemployagrmnt20158k.htm]






































 



 
 
 
 

EXHIBIT A


VESTING OF RESTRICTED SHARES (STOCK PRICE PERFORMANCE)


The number of Restricted Shares that shall vest under this Agreement shall be
based upon the extent to which the Company’s common stock attains certain target
prices per share (each, a “Performance Condition”).  The Performance Condition
shall be deemed satisfied with respect to each of the “Tranches” of Restricted
Shares described below upon the achievement at any time prior to January 28,
2021 of the corresponding Stock Price Hurdle described below, in each case,
provided that (a) Grantee is employed by the Company at the time such Stock
Price Hurdle is achieved or (b) such Stock Price Hurdle is achieved during the
sixty (60) day period following the termination of Grantee’s employment for any
reason other than by death, disability, for Cause (as defined in any employment
agreement between Grantee and the Company) or due to Grantee’s voluntary
resignation of employment.  Upon Grantee’s cessation of employment with the
Company for any reason, any then remaining unvested Tranches of Restricted
Shares shall be forfeited without consideration; provided, however, that if
Grantee’s employment is terminated for any reason other than by death,
disability, for Cause (as defined in any employment agreement between Grantee
and the Company) or due to Grantee’s voluntary resignation of employment, then
any then remaining unvested Tranches of Restricted Shares shall be forfeited
without consideration sixty (60) days after such termination.  If any Tranche of
the Restricted Shares fails to satisfy the applicable Stock Price Condition
prior to January 28, 2021, then that Tranche of the Restricted Shares shall be
forfeited.
 
 
For the purposes of this Exhibit A, the Restricted Shares shall be divided into
seven “Tranches” as follows:
 
 
(1) “First Tranche” shall mean 2,000 of the Restricted Shares, for which the
Performance Condition will be satisfied upon achievement of the First Stock
Price Hurdle;


(2) “Second Tranche” shall mean 2,000 of the Restricted Shares, for which the
Performance Condition will be satisfied upon achievement of the Second Stock
Price Hurdle;


(3) “Third Tranche” shall mean 18,000 of the Restricted Shares, for which the
Performance Condition will be satisfied upon achievement of the Third Stock
Price Hurdle;


(4) “Fourth Tranche” shall mean 18,000 of the Restricted Shares, for which the
Performance Condition will be satisfied upon achievement of the Fourth Stock
Price Hurdle;


(5) “Fifth Tranche” shall mean 18,000 of the Restricted Shares, for which the
Performance Condition will be satisfied upon achievement of the Fifth Stock
Price Hurdle;


(6) “Sixth Tranche” shall mean 18,000 of the Restricted Shares, for which the
Performance Condition will be satisfied upon achievement of the Sixth Stock
Price Hurdle; and


(7) “Seventh Tranche” shall mean 18,000 of the Restricted Shares, for which the
Performance Condition will be satisfied upon achievement of the Seventh Stock
Price Hurdle.


For the purposes of this Exhibit A, the following terms shall have the following
meanings:


(A) “First Stock Price Hurdle” shall mean the written certification by the
Committee that the price per share of Company Common Stock has met or exceeded
the target trailing 30-day average closing price of $60.00;


(B) “Second Stock Price Hurdle” shall mean the written certification by the
Committee that the price per share of Company Common Stock has met or exceeded
the target trailing 30-day average closing price of $65.00;


(C) “Third Stock Price Hurdle” shall mean the written certification by the
Committee that the price per share of Company Common Stock has met or exceeded
the target trailing 30-day average closing price of $70.00;


(D) “Fourth Stock Price Hurdle” shall mean the written certification by the
Committee that the price per share of Company Common Stock has met or exceeded
the target trailing 30-day average closing price of $75.00;


(E) “Fifth Stock Price Hurdle” shall mean the written certification by the
Committee that the price per share of Company Common Stock has met or exceeded
the target trailing 30-day average closing price of $80.00;


(F) “Sixth Stock Price Hurdle” shall mean the written certification by the
Committee that the price per share of Company Common Stock has met or exceeded
the target trailing 30-day average closing price of $85.00; and


(G) “Seventh Stock Price Hurdle” shall mean the written certification by the
Committee that the price per share of Company Common Stock has met or exceeded
the target trailing 30-day average closing price of $90.00.



